ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the Panel: Pursuant to 28 U.S.C. § 1407, plaintiff in the Northern District of Illinois action initially moved to centralize this litigation in the Middle District of Florida. Plaintiff in the Middle District of Florida action supported the motion. Defendants Healthtap, Inc. (HealthTap) and Jeffrey Pollard, M.D., opposed the motion for centralization or, alternatively, suggested the Northern District of Illinois as transferee district. This litigation currently consists of two actions listed on Schedule A and pending in the Middle District of Florida and the Northern District of Illinois. At oral argument, counsel revealed that a settlement in principal has been reached in one of the actions, and that plaintiff in the other action may seek to join the settlement. As a result, all parties requested that the Panel defer ruling on the Section 1407 motion for 90 days pending the outcome of the proposed settlement.
On the basis of the papers filed and hearing session held, we deny the motion. It appears that these actions are close to settlement and, therefore, we find that centralization at this time will not serve the convenience of the parties and witnesses or promote the just and efficient conduct of the litigation. If the claims do not settle and centralization is otherwise necessary, the parties are free to move for centralization at that time. See, e.g., In re: Pilot Flying J Fuel Rebate Contract Litig. (No. II), 11 F.Supp.3d 1351, 2014 WL 1364754 (J.P.M.L. Apr. 7, 2014).
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the motion *1390for centralization of these actions is denied.
SCHEDULE A
MDL No. 2530 — IN RE: HEALTHTAP INC. TELEPHONE CONSUMER PROTECTION ACT (TCPA) LITIGATION

Middle District of Florida

NEUROCARE INSTITUTE OF CENTRAL FLORIDA P.A. v. HEALTHTAP, INC, ET AL., C.A. No. 6:13-01228

Northern District of Illinois

FLORENCE MUSSAT, M.D., S.C. v. HEALTHTAP INC., C.A. No. 1:13-07522